UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 11, 2016 CLS HOLDINGS USA, INC. (Exact name of registrant as specified in its charter) Nevada 333-174705 45-1352286 (State or other jurisdiction of incorporation) (CommissionFile Number) (I.R.S. Employer Identification No.) 1435 Yarmouth Street Boulder, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(888) 438-9132 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On April 11, 2016, CLS Holdings USA, Inc. (the “Company”) issued convertible promissory notes to Frank Koretsky, a director of the company, in the amount of $380,000 (the “Koretsky Note”), and Jeffrey Binder, an officer and director of the Company, in the amount of $42,500 (the “Binder Note” and, together with the Koretsky Note, the “Notes”), to finalize the terms of repayment with respect to certain loans made to the Company by Mr. Koretsky and Mr. Binderbetween December 9, 2015 and March 17, 2016. The Notes, which otherwise contain identical terms, are unsecured and bear interest at the rate of 6% per annum on all interest accrued through February 29, 2016 and 10% per annum thereafter. No payments are required until April 1, 2017, at which time all accrued interest becomes due and payable. Principal will be paid in eight equal quarterly installments, together with interest accrued thereon, beginning on July 1, 2017. The Notes may be prepaid by the Company with no penalty at any time upon thirty days written notice. The holder of each Note may, at any time prior to payment or prepayment in full, convert all principal and accrued interest thereunder, in whole or in part, into securities of the Company. For each $1.07 converted, the holder will receive one share of the Company’s common stock and a five-year warrant to purchase one share of the Company’s common stock at a price of $1.07 per share. The Koretksy Note and Binder Note are incorporated as Exhibit 10.1 and Exhibit 10.2, respectively, to this Report and the summary description of the terms thereof contained herein is qualified in its entirety by reference to Exhibit 10.1 and Exhibit 10.2. Item 9.01Financial Statements and Exhibits. (d) Exhibits. 10.1Convertible Promissory Note dated April 11, 2016 in favor of Frank Koretsky in the original principal amount of $380,000. 10.2Convertible Promissory Note dated April 11, 2016 in favor of Jeffrey Binder in the original principal amount of $42,500. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLS HOLDINGS USA, INC. Date:April 14, 2016 By: /s/ Jeffrey I. Binder Jeffrey I. Binder Chairman, President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Convertible Promissory Note dated April 11, 2016 in favor of Frank Koretsky in the original principal amount of $380,000. Convertible Promissory Note dated April 11, 2016 in favor of Jeffrey Binder in the original principal amount of $42,500.
